Title: From George Washington to Edward Rutledge, 5 October 1778
From: Washington, George
To: Rutledge, Edward


          
            My dear Sir,
            Fish-kill Octr 5th 1778
          
          Our corrispondance seems to be at an end; but why it is so, I am at a loss to discover—In the Month of Augt last year, from the House of Mr H. Hill near Germantown (where I was then Incamped) I wrote you a Letter as long as my Arm; since which I have not received a line from you; but enquire at every oppertunity how you do.
          Many great and important changes have taken place in our Military & Political Affairs since that period, and I hope, tho fortune at times seemed to frown upon us, for the better—The day seems now to dawn upon us, but Clouds and tempests may yet arise to endanger our Bark—The designs of the Enemy as yet, are impervious to the view—They are upon the eve (if one may judge from appearances) of some capitol move, but of what nature remains to be disclosed—many circumstances point to an evacuation of the States—others discredit a belief of it; in a word, it is very difficult to form a decided judgment of their plan; my opinion of it is, that they have none, but that Ministry vainly hoping that some good might result from their Commission, have not, as yet, communicated their final Orders to Sir Harry; who in the meanwhile, is busily preparing for a total evacuation, or an Expedition, the same preparations of Transports &ca. answering to both—If the latter is the plan, and the French Squadron at Boston is the object, which I think most important and likely, he has not a moments time to spare in commencing his operations.
          Congress I presume, are suspicious of the Enemys having an eye to your State, by the measures they are taking for its defence; but I have no Idea myself of the Enemys detaching part of their Land or Sea force on an enterprize of this kind while a respectable French Fleet hovers on this Coast—You will have the whole or none of them—Tho there is no telling; for they have done, and left undone things, so contrary to common conceptions, that they puzzle, at all times & upon all occasions, even conjecture.
          The bearer Majr Genl Lincoln is nominated by Congress to take Command of the Southern department, and I take the liberty of recommending him to your civilities as a worthy character—a brave—and an attentive Officer. My respectful compliments await your Lady—the Mr Middletons—and other Gentn of my acquaintance—with sincere esteem & regard I remain Dr Sir Yr Most Obedt & Affecte Hble Servt
          
            Go: Washington
          
        